Case 3:18-cv-00079-JPB Document 269-5 Filed 02/14/20 Page 1 of 3 PageID #: 3430




        EXHIBIT E
Case 3:18-cv-00079-JPB Document 269-5 Filed 02/14/20 Page 2 of 3 PageID #: 3431



                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                             MARTINSBURG DIVISION

 JULIE ANN HAMSTEAD,

                        Plaintiff,
   v.                                                           CIVIL ACTION NO.: 3-18-cv-79
                                                               HONORABLE JOHN P. BAILEY

 FORMER TROOPER D.R. WALKER, INDIVIDUALLY

                        Defendant.


                               EXPERT WITNESS DISCLOSURE

        Comes now, Plaintiff Julie Ann Hamstead, and pursuant to the Court's Scheduling Order,

 entered June 10, 2019, identifies the following expert witnesses:

        Conor McCourt, McCourt Video Analysis and Investigations, Inc., 245 West 55st

 #1102, New York, NY 10019. Please see Mr. McCourt's report attached hereto as Exhibit A.

        Charles A. Feldbush, Sr., Private Investigator, Box 28, Ruby, VA 22545. Please see

 Mr. Feldbush's report attached hereto as Exhibit B.

                                                       Respectfully submitted,

                                                       Julie Ann Hamstead,
                                                       Plaintiff, by Counsel.



 Braun A. Hamstead, Esquire
 West Virginia State ID No. 1568
 HAMSTEAD & ASSOCIATES, L.C.
 507 S. Fairfax Blvd.
 Charles Town, WV 25414
 Phone: 304-725-1468
 Fax: 304-725-1321                                                      RE C EJ VED
 Email: bl2amstead@hamsteadandassocitates.com
 Counselfor PlaineJulie A. Hamstead                                             DEC 0 9 2019

                                                                        BY:
 Case3:18-cv-00079-JPB
Case                     Document269-5
      3:18-cv-00079-JPB Document       Filed12/02/19
                                  219 Filed            Page13ofof13 Pagel
                                             02/14/20 Page                D #:#:2432
                                                                     PageID      3432


                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                            MARTINSBURG DIVISION

 JULIE ANN HAMSTEAD,

                      Plaintiff,
 V.                                          CIVIL ACTION NO.: 348-ev-79
                                             HONORABLE JOHN PRESTON BAILEY

 FORMER TROOPER D.R. WALKER,

                      Defendant.

                                   CERTIFICATE OF SERVICE

       I hereby certify that on the       day of December, 2019, 1 have served a true copy of

the Plaintiff's Expert Witness Disclosure upon counsel of record via first class mail:


Counsel for Trooper Walker:

Mark G. Jeffries                                    Monte L. Williams
Steptoe & Johnson PLLC                              Steptoe & Johnson PLLC
400 White Oaks Blvd,                                1085 Van Voorhis Rd, Suite 400
Bridgeport, WV 26330                                Morgantown, WV 26505
Telephone 304-933-8000                              Telephone 304-598-8142
Fax 304-933-8183                                    Fax 304-598-8116
tparls1.1llüs(ä),stwoc-johnson.com                  montp,»2:1111arnsgsteptoejobrApa.Q9):p




                                                    Braun A. Hamstead, Esquire
                                                    West Virginia State Bar ID No. 1568




                                    CERTIFICATE OF SERVICE
                                   CIVIL ACTION NO. 3-18-CV -79
                                           Page 1 of I
